MEMORANDUM**
Former California state prisoner Ronald Williams appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that state officials violated his constitutional rights by incarcerating him for parole violations. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo dismissals under 28 U.S.C. § 1915A, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and we vacate and remand for further proceedings.
The district court dismissed Williams’s action on grounds that it was barred under Heck v. Humphrey, 512 U.S. 477, 486-87, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994), and the principles of abstention articulated in Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971). Because the record shows that Williams is no longer in prison, habeas relief may no longer be available to him. See Spencer v. Kemna, 523 U.S. 1, 18, 118 S.Ct. 978, 140 L.Ed.2d 43 (1998). We therefore remand the action for consideration in light of our decision in Nonnette v. Small, 316 F.3d 872, 877, 878 n. 7 (9th Cir.2002) (holding that plaintiff could proceed with § 1983 action because habeas relief was no longer available). Moreover, because Williams alleged that the parole revocation challenged in his state habeas petition arises from a different set facts than those asserted in his § 1983 complaint, we cannot say, based on this record, that his action is barred under the Younger abstention doctrine.
Accordingly, we vacate the district court’s judgment and remand for further proceedings consistent with this disposition.
VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.